USCA11 Case: 18-12754    Date Filed: 01/05/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-12754
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:17-cr-20895-DMM-3



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

KEMON DOMINIQUE THOMPSON,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 5, 2021)

Before WILSON, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
           USCA11 Case: 18-12754           Date Filed: 01/05/2021       Page: 2 of 6



       Defendant-Appellant Kemon Thompson appeals both his conviction,

pursuant to a guilty plea, and 96-month sentence for brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii).1

                                               I.

       On appeal, Thompson first argues that his conviction for brandishing a

firearm in furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii), is invalid and must be dismissed because the predicate offense

upon which that conviction was based—Hobbs Act robbery—does not qualify as a

“crime of violence” under the elements clause or residual clause of 18 U.S.C.

§ 924(c)(3).

                                               A.

       We review de novo whether a crime constitutes a “crime of violence” under

18 U.S.C. § 924(c). Steiner v. United States, 940 F.3d 1282, 1288 (11th Cir. 2019)

(per curiam).

       Under 18 U.S.C. § 924(c)(1)(A), it is a violation to brandish a firearm during

and in relation to a crime of violence. 18 U.S.C. § 924(c)(1)(A)(ii). The statute

defines “crime of violence” in two subparts—the first is known as the elements


1
  Thomas also appeals the district court’s determination that his prior nolo contendere plea to
possession with intent to sell marijuana, with adjudication withheld, constituted a “conviction”
for the purposes of applying the career offender sentencing enhancement under U.S.S.G. §
4B1.1(a). Because we find the district court's application of the career offender sentencing
enhancement was in error and Thompson's sentence should be vacated, we need not address this
issue.
                                                2
            USCA11 Case: 18-12754       Date Filed: 01/05/2021   Page: 3 of 6



clause, and the second is known as the residual clause. United States v. Davis, 139

S. Ct. 2319, 2324 (2019). For the purposes of § 924(c)(3), a crime of violence is

“an offense that is a felony” and either “(A) has as an element the use, attempted

use, or threatened use of physical force against the person or property of another”

or “(B) that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the

offense.”

      While the Supreme Court invalidated 18 U.S.C. § 924(c)(3)’s residual clause

in Davis for being unconstitutionally vague, it left intact § 924(c)(3)’s elements

clause. Davis, 139 S. Ct. at 2335–36; see Brown v. United States, 942 F.3d 1069,

1075 (11th Cir. 2019). Under our precedent, Hobbs Act robbery qualifies as a

crime of violence under 18 U.S.C. § 924(c)(3)’s elements clause. In re Fleur, 824

F.3d 1337, 1340–41 (11th Cir. 2016) (per curiam); see United States v. St. Hubert,

909 F.3d 335, 345–46 (11th Cir. 2018), cert. denied, 139 S. Ct. 1394 (2019), and

abrogated in part on other grounds by Davis, 139 S. Ct. at 2323–25, 2336 (2019)

(holding that Hobbs Act robbery categorically satisfies 18 U.S.C § 924(c)’s

definition of a “crime of violence”).

                                           B.

      Here, Thompson’s conviction for brandishing a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii), was predicated


                                            3
          USCA11 Case: 18-12754         Date Filed: 01/05/2021    Page: 4 of 6



upon two Hobbs Act robbery offenses. These constitute “crimes of violence”

under our precedent. See In re Fleur, 924 F.3d at 1340–41. “We are bound by

prior panel decisions unless or until we overrule them while sitting en banc, or they

are overruled by the Supreme Court.” United States v. Jordan, 635 F.3d 1181,

1189 (11th Cir. 2011). Accordingly, we affirm Thompson’s conviction.

                                           II.

      Thompson also challenges his 96-month sentence, arguing that Hobbs Act

robbery does not qualify as a “crime of violence,” under the definition provided in

U.S.S.G. § 4B1.2(a), for the purposes of being designated a career offender.

Thompson argues that our intervening decision in United States v. Eason, 953 F.3d

1184 (11th Cir. 2020), means that the district court’s determination that he

qualified for career offender status constitutes plain error and should be reversed.

                                           A.

      We review de novo whether a defendant’s prior conviction qualifies as a

“crime of violence” under U.S.S.G § 4B1.2(a). See United States v. Rosales-

Bruno, 676 F.3d 1017, 1020 (11th Cir. 2012). However, when a defendant fails to

object to an error before the district court, we review the argument for plain error.

United States v. Hall, 314 F.3d 565, 566 (11th Cir. 2002). Under this standard, the

appellant must prove: (1) an error occurred; (2) the error was plain; (3) it affected

his substantial rights; and (4) it seriously affected the fairness or integrity of the


                                            4
          USCA11 Case: 18-12754         Date Filed: 01/05/2021   Page: 5 of 6



judicial proceedings. United States v. Olano, 507 U.S. 725, 732 (1993). “In most

cases, a determination of whether error affects a substantial right turns upon

whether it affected the outcome of the proceedings.” Hall, 314 F.3d at 566.

      “[W]hether a legal question was settled or unsettled at the time of trial, it is

enough that an error be ‘plain’ at the time of appellate consideration for the second

part of the four-part Olano test to be satisfied.” Henderson v. United States, 568

U.S. 266, 279 (2013) (internal quotation marks omitted and alterations accepted).

An incorrect calculation of a Sentencing Guideline affects a defendant’s substantial

rights. Molina-Martinez v. United States, 136 S. Ct. 1338, 1349 (2016) (finding

that a defendant seeking appellate review of an unpreserved Sentencing Guidelines

error need not make any further showing of prejudice beyond the fact that an

erroneous, and higher, Guidelines range was applied at sentencing). Furthermore,

the failure to correct such a plain Guidelines error seriously affects “the fairness,

integrity, and public reputation of judicial proceedings.” Rosales-Mireles v. United

States, 138 S. Ct. 1897, 1911 (2018).

      Hobbs Act robbery does not qualify as a “crime of violence” under U.S.S.G.

§ 4B1.2(a) and therefore cannot serve as a predicate offense for a career offender

sentencing enhancement. Eason, 953 F.3d at 1195. The Guideline sentence for a

conviction based on a violation of 18 U.S.C. § 924(c), when the defendant does not

qualify as a career offender under U.S.S.G. § 4B1.1, is the minimum term of


                                            5
          USCA11 Case: 18-12754       Date Filed: 01/05/2021    Page: 6 of 6



imprisonment required by statute. See U.S.S.G. § 2K2.4. A conviction pursuant to

18 U.S.C. § 924(c)(1)(A)(ii) carries a minimum term of imprisonment of 84

months.

                                          B.

      Here, the district court’s determination that Hobbs Act robbery is a crime of

violence for purposes of the career offender sentencing enhancement under

U.S.S.G. § 4B1.1 was plain error. While Thompson’s case was on appeal, we held

that Hobbs Act robbery does not constitute a crime of violence under the

Sentencing Guidelines. See Eason, 953 F.3d at 1188–89, 1195. Thus, Thompson

has demonstrated that the error is plain. See Henderson, 568 U.S. at 279. This

erroneous application of the career offender sentencing enhancement resulted in an

incorrect, and higher, Guidelines range being applied at Thompson’s sentencing—

a Guidelines range of 262 to 327 months’ imprisonment as opposed to the correct

84 months’ imprisonment. Thus, the error affected Thompson’s substantial rights

and the fairness, integrity, and public reputation of the judicial proceedings. See

Rosales-Mireles, 138 S. Ct. at 1909–1911.

      Having satisfied the elements for plain error review under Olano, we vacate

Thompson’s sentence and remand for resentencing without the career offender

Guideline enhancement under U.S.S.G. § 4B1.1.

      AFFIRMED IN PART, VACATED IN PART, REMANDED.


                                          6